Citation Nr: 1014396	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-35 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability rating greater than 50 
percent for posttraumatic stress disorder (PTSD).   

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from November 1950 to 
November 1952.  His awards and decorations include the Combat 
Infantryman Badge (CIB), among others. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.   

In November 2009, the Veteran presented testimony at a 
hearing before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing).  The Board notes that the Veteran 
submitted new medical evidence on the day of his hearing.  
This evidence has not yet been considered by the RO, the 
Agency of Original Jurisdiction (AOJ).  However, because this 
evidence was submitted with a waiver of RO consideration, the 
Board accepts it for inclusion in the record and 
consideration by the Board at this time.  See 38 C.F.R. §§ 
20.800, 20.1304 (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's PTSD has been shown to be manifested by 
such symptoms as constant depression, an anxious mood, 
irritability with violence in two instances, poor 
concentration, obsessive and ritualistic behavior, constant 
insomnia, suicide ideation, social isolation, marital discord 
at times, few if any friends, crying spells, no hobbies, no 
remissions in symptomatology, frequent panic attacks, short 
and long term memory loss.  It causes occupational and social 
impairment with deficiencies in most areas, but does not 
cause "total" social impairment.  

2.  Based on the findings in the present decision, the 
Veteran has the following service-connected disabilities:  
PTSD, rated as 70 percent disabling; a right foot disability, 
rated as 10 percent disabling; a left foot disability, rated 
as 10 percent disabling; a right knee disability, rated as 10 
percent disabling; and a left knee disability, rated as 10 
percent disabling.  The combined service-connected disability 
rating is 80 percent with consideration of the bilateral 
factor for various lower extremity disorders, meeting the 
percentage criteria for TDIU (under the combined rating 
table).  

3.  The Veteran's service-connected disabilities prevent him 
from securing or following a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria are met for a disability rating of 70 
percent, but no higher, for PTSD.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 
9411 (2009).   

2.  The criteria for entitlement to TDIU are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 
4.19, 4.25, 4.26 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder shows compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
In any event, with regard to the TDIU issue, there is no need 
to discuss in detail whether there has been compliance with 
the notice and duty to assist provisions of the VCAA because, 
in light of the allowance of the claim, any error is 
inconsequential and, therefore, at most harmless error.  See 
38 C.F.R. § 20.1102.  

The duty to notify for the increased rating claim was 
accomplished by way of VCAA letters from the RO to the 
Veteran dated in June 2007 and June 2008.  Those letters 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
increased rating claim; (2) informing him about the 
information and evidence the VA would seek to provide; (3) 
informing him about the information and evidence he was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).   

Furthermore, the June 2007 letter from the RO further advised 
the Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In addition, with regard to the additional notice 
requirements for increased rating claims, the June 2008 VCAA 
letter was compliant with the U.S. Court of Appeals for 
Veterans Claims (Veteran Court's) recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  That is, in this 
letter, the Veteran was advised of the evidentiary and legal 
criteria necessary to substantiate a higher rating for his 
PTSD.  In any event, the Federal Circuit recently vacated the 
Veterans Court's previous decision in Vasquez-Flores 
concluding that generic notice in response to a claim for an 
increased rating is all that is required.  See Vazquez-Flores 
v. Shinseki, 580 F.3d 1270, 1277 (2009).  In other words, a 
VCAA notice for an increased rating claim does not have to be 
individually tailored to each Veteran's particular facts, but 
rather only a generic notice is required.  In the present 
case, the Board is satisfied that the RO provided both 
generic and specific VCAA notice as to the increased rating 
claim by way of both VCAA notice letters.  

Thus, the Veteran has received all required notice in this 
case, such that there is no error in the content of VCAA 
notice.    

With regard to the timing of VCAA notice, in Pelegrini II, 
the Court held that VCAA notice must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  18 Vet. App. at 120.  Here, certain 
VCAA notice was provided after the initial unfavorable 
September 2007 AOJ decision.  However, the Federal Circuit 
Court and Veterans Claims Court have since further clarified 
that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (where the Federal Circuit Court held 
that a Statement of the Case (SOC) or Supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
In fact, as a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, the timing error was cured.  After providing additional 
VCAA notice in June 2008, the RO again went back and 
readjudicated the claim in the most recent May 2009 SSOC.  So 
each time after providing the required notice, the RO 
reconsidered the claim - including to address any additional 
evidence received in response to the notice.  So the timing 
defect in the notice has been rectified.  Prickett, 20 
Vet. App. at 376.  As such, the Board concludes prejudicial 
error in the timing or content of VCAA notice has not been 
demonstrated.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009) (reversing prior case law imposing a presumption of 
prejudice on any notice deficiency).

As for the duty to assist, the RO has secured the Veteran's 
VA treatment records, as well as provided him with several VA 
medical examinations.  The Veteran has submitted personal 
statements and hearing testimony, representative argument, as 
well as additional VA evidence.  The last VA examination 
rating the severity of the Veteran's PTSD disability was in 
August 2007.  However, the record is inadequate and the need 
for a more contemporaneous examination occurs only when the 
evidence indicates that the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (2009).  Here, overall, VA mental health 
treatment records dated from 2007 to 2009 do not demonstrate 
that the current 70 percent rating for the Veteran's PTSD 
disability is incorrect; consequently a new VA examination to 
rate the severity of this disorder is clearly not warranted.  
Overall, the RO has provided all assistance required by the 
VCAA.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  The basis of disability evaluations is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Analysis - Increased Rating 

The Veteran's entire history is reviewed when assigning a 
disability evaluation per 38 C.F.R. § 4.1.  However, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The PTSD 
claim at issue arises from a claim for an increased rating 
received on May 16, 2007.  A recent decision of the Court has 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  That is to say, the Board must 
consider whether there have been times when the disability 
has been more severe than at others, and rate it accordingly.  

In the present case, the Veteran's service-connected PTSD is 
rated as 50 percent disabling under Diagnostic Code 9411.  
38 C.F.R. § 4.130.  The Veteran seeks a higher rating. 

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) provides 
guidance for the nomenclature employed within 38 C.F.R. 
§ 4.130 (2009).  

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the Veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a).  In addition, the evaluation must be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 
4.126(b).

Under the current regulations, a 50 percent rating under the 
general rating formula for mental disorders is appropriate 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 
38 C.F.R. § 4.130 (2009).   

Under the current regulations, a higher 70 percent rating is 
in order when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  Id.

Under the current regulations, a maximum 100 percent rating 
is in order when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id. 

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in 
the DSM-IV, which clinicians have assigned.  A GAF score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DSM-IV at 32).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See generally 38 C.F.R. § 4.126; 
VAOPGCPREC 10-95.

The higher the GAF score, the higher the overall functioning 
of the individual is.  
For instance, a score of 31-40 represents "[s]ome impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school)." DSM-IV at 46-47.  A score of 41-50 
illustrates "[s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  

The evidence of record is consistent with a higher 70 percent 
rating for PTSD throughout the entire appeal period.  
38 C.F.R. § 4.7.  Most significantly, a VA psychological 
examination dated in August 2007 reveals mental health 
symptoms of constant depression, an anxious mood, 
irritability with violence in two instances, poor 
concentration, obsessive and ritualistic behavior, constant 
insomnia, suicide ideation, social isolation, marital discord 
at times, few if any friends, crying spells, no hobbies, no 
remissions in symptomatology, frequent panic attacks, short 
and long term memory loss, and "significant" occupational 
and social impairment.  There is also evidence of total 
occupational impairment due to PTSD if he was to search for 
work.  See August 2007 VA examination; July 2008 VA social 
worker letter; November 2009 VA psychiatrist letter.  It was 
noted that his PTSD had worsened since his last evaluation in 
2005.  VA treatment records dated from 2007 to 2009 also 
confirm the frequent occurrence and severity of some of the 
above symptoms.  A Notice of Disagreement (NOD) from the 
Veteran dated in April 2008, a statement from his 
representative dated in November 2009; and his November 2009 
hearing testimony also convey many of these symptoms.  The 
Veteran takes several medications for his PTSD, and for 
several years has participated in group and individual 
psychotherapy.  In summary, all of these symptoms provide a 
basis for assigning a higher 70 percent rating for PTSD 
throughout the entire appeal period, even though several of 
the criteria for this higher 70 percent rating are not shown.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (rating 
criteria provide mere guidance as to the severity of symptoms 
contemplated for each rating; they are not all-encompassing 
or an exhaustive list).

In addition, GAF scores noted throughout the appeal of 40 
(August 2007 VA psychological examination), 48 (VA mental 
health records dated in March 2007, April 2007, and June 2007 
per the August 2007 VA examiner), and 45 (November 2009 VA 
psychiatrist letter), are indicative of serious impairment 
and beyond, and clearly supportive of a higher 70 percent 
rating.  Notably, his GAF scores have clearly worsened since 
2005.  Although the VA physicians' use of the GAF term is not 
altogether dispositive of the rating that should be assigned, 
and does not always correlate with the rating criteria, it is 
nonetheless probative evidence to assist in making this 
important determination.  38 C.F.R. §§ 4.2, 4.6.  

However, the evidence of record does not warrant an even 
higher 100 percent rating.  38 C.F.R. § 4.7.  In this regard, 
VA examinations, VA treatment records, and the Veteran's own 
testimony and statements are not indicative of someone who 
has "total" social impairment due to his PTSD, required for 
the maximum 100 percent rating.  38 C.F.R. § 4.130.  His PTSD 
clearly prevents the Veteran from working, such that the 
Board concedes he has total occupational impairment.   
However, no VA medical professional has stated that the 
Veteran is 100 percent impaired in a social sense.  Further, 
the Veteran was still able to manage his monthly financial 
affairs according to the August 2007 VA psychological 
examiner.  The Veteran also has been married for over 50 
years to his wife, albeit with disagreements.  He still has a 
"close" relationship with his two children.  See September 
2005 VA examination.  He has also stated he is "close" to 
several PTSD group members.  He is able to take care of his 
ailing wife.  See August 2007 VA examination.

In addition, his VA examinations and VA treatment records 
reveal no gross impairment in thought processes or 
communication; no grossly inappropriate behavior; no 
persistent delusions or hallucinations; no persistent danger 
of hurting self or others (some suicide ideation but no 
attempts and no homicide ideation); no intermittent inability 
to keep daily hygiene; and no memory loss for names of close 
relatives, own occupation, or own name (he only exhibited 
some short and long term memory loss, but none of these 
particular factors); and no disorientation to time and place.  
See 38 C.F.R. § 4.130.  The Veteran is also still able to 
participate in his individual and group psychotherapy, which 
is not indicative of someone who has total social impairment.  
In fact, his hearing testimony before the undersigned in 
November 2009 also is not indicative of someone who has total 
social impairment.

Importantly, GAF scores throughout the appeal ranged in the 
40s, indicative of serious impairment, but not full and 
complete impairment.  Although the VA examiner's use of this 
descriptive term is not altogether dispositive of the rating 
that should be assigned, it is nonetheless probative evidence 
to assist in making this important determination.  38 C.F.R. 
§§ 4.2, 4.6.  Here, these GAF scores clearly provide evidence 
against a total rating.  He is simply not totally disabled in 
a social sense due to his PTSD.  He can still function and 
communicate around other people, albeit with limitations.  

As a whole, the evidence of psychiatric symptoms, severe 
social detachment, and severely impaired employability 
demonstrates the degree of social and occupational disability 
contemplated by the rating criteria for the 70 percent 
rating.  38 C.F.R. § 4.10.  Accordingly, the Board finds that 
the evidence supports a disability rating of 70 percent, but 
no higher, for the Veteran's PTSD throughout the entire 
appeal period.  38 C.F.R. § 4.3.  

Hart Consideration

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has also considered whether a 
staged rating is appropriate.  Since, however, the Veteran's 
symptoms have remained constant (at a 70 percent level) 
throughout the course of his pending appeal, a staged rating 
is unjustifiable.  Here, the Board finds his 70 percent 
rating granted in this case is effective from May 16, 2007, 
the date of receipt of his increased rating claim. 

Extra-Schedular Consideration

The General Rating Formula for Mental Disorders reasonably 
describes the Veteran's disability level and symptomatology 
with contemplation of the relative degree of occupational and 
social impairment.  Therefore, since the Veteran's disability 
picture is contemplated by the Rating Schedule, the assigned 
schedular evaluation is adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); 
VAOPGCPREC 6-96.  In this regard, the Board emphasizes that 
the General Rating Formula for Mental Disorders specifically 
addresses levels of occupational and social impairment with 
all relevant symptomatology alleged by the Veteran.  In other 
words, since the Veteran's disability picture is contemplated 
by the Rating Schedule, there is no exceptional disability 
picture that would warrant consideration of factors such as 
marked interference with employment or frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 116.  See also 38 
C.F.R. § 3.321(b)(1).  In any event, the Veteran has 
testified that he has never been hospitalized due to his 
PTSD.  See hearing testimony at page 9.  

And per the discussion below, since the criteria for a TDIU 
are met, the issue of an extra-schedular rating is 
essentially moot.  38 C.F.R. § 3.321(b)(1).  

Governing Laws and Regulations with Analysis - TDIU

With regard to a TDIU, the Board sees the RO has not 
developed or adjudicated this issue.  However, the Court 
recently held that a request for a TDIU, whether expressly 
raised by Veteran or reasonably raised by the record, is not 
a separate "claim" for benefits, but rather, can be part of 
a claim for increased compensation.  Rice v. Shinseki, 22 
Vet. App. 447, 453-54 (2009).  In other words, if the 
claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue 
whether a TDIU is warranted as a result of that disability.  
Id.  

In the present case, during the course of his increased 
rating appeal, the Veteran has asserted that he is 
unemployable due to his service-connected PTSD disability.  
See August 2007 VA psychological examination;  hearing 
testimony at page 6.  In addition, a VA social worker letter 
dated in July 2008 and a VA psychiatrist letter dated in 
November 2009 also assess that the Veteran is unemployable 
due to his service-connected PTSD.  Overall, the Board finds 
the evidence of record has reasonably raised the issue of 
entitlement to a TDIU as an element of the increased rating 
claim on appeal.  

In this regard, VA's Office of General Counsel has stated 
that when the issue of entitlement to a TDIU for a particular 
service-connected disability or disabilities is raised in 
connection with a claim for an increased rating for such 
disability or disabilities, the Board would have jurisdiction 
to consider the TDIU issue.  If the Board determines that 
further action by the RO is necessary with respect to TDIU, 
the Board should remand rather than refer the TDIU issue for 
further development.  See VAOPGCPREC 6-96 at para. 12, 13 
(August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 
(1995).  

But if the Veteran asserts entitlement to a TDIU rating based 
in whole or in part on other service-connected disabilities 
which were not the subject of the appealed RO decision, the 
Board would lack jurisdiction over the TDIU claim.  Under 
those circumstances, referral to the RO, rather than remand, 
would be the appropriate action.  However, if appellate 
jurisdiction is assumed in order to grant the TDIU benefit in 
such a circumstance, no prejudice would result to the 
Veteran.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 
1996); Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  In 
the present case, the Board believes the evidence of record 
is sufficient to grant the TDIU claim; therefore, the Board 
sees no prejudice in assuming jurisdiction of the TDIU claim 
at this juncture.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Total 
disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may 
or may not be permanent.  Id.  Total ratings are authorized 
for any disability or combination of disabilities for which 
the Rating Schedule prescribes a 100 percent evaluation.  38 
C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  If there is 
only one such disability, it must be rated at 60 percent or 
more; if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, 
with sufficient additional disability to bring the combined 
rating to 70 percent or more.  Id.  

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the Veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993). 

When reasonable doubt arises as to the degree of disability, 
such doubt will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.

In this case, the Veteran contends that he is unable to 
secure employment due to his service-connected PTSD.  See 
hearing testimony at page 6.  Notably, the Veteran also has 
service-connected right foot, left foot, right knee, and left 
knee disabilities.  He states that his service-connected 
disorders have prevented him from working since 1990, when he 
retired from his job as a foreman in the ice cream industry.  
The Veteran had worked in such a capacity for over 30 years.  
He is currently 81 years of age.  

In this case, the Board has granted a higher rating for PTSD 
to 70 percent.  Based on this finding, the Veteran has the 
following service-connected disabilities:  PTSD, rated as 70 
percent disabling; a right foot disability, rated as 10 
percent disabling; a left foot disability, rated as 10 
percent disabling; a right knee disability, rated as 10 
percent disabling; and a left knee disability, rated as 10 
percent disabling.  The combined service-connected disability 
rating is 80 percent with consideration of the bilateral 
factor for various lower extremity disorders.  See 38 C.F.R. 
§§ 4.25 (combined ratings table), 4.26.  Therefore, the 
percentage criteria for TDIU are met.  38 C.F.R. § 4.16(a).

Consequently, the only remaining question is whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
Id.  

In analyzing the evidence, the Board must determine, as a 
question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
evidence contained in a record; every item does not have the 
same probative value.  The Board must account for the 
evidence which it finds to be persuasive or unpersuasive, 
analyze the credibility and probative value of all material 
evidence submitted by and on behalf of a claimant, and 
provide the reasons for its rejection of any such evidence.  
See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 
3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 
621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 
(1991).

The evidence of record supports the award of a TDIU.  After a 
thorough psychological examination, the August 2007 VA 
examiner opined that the Veteran's service-connected PTSD has 
worsened to such an extent that at this time it interferes 
with the Veteran's ability to find a job, keep a job, and 
remain working.  The examiner concluded the Veteran was not 
able to work because of his service-connected PTSD.  This 
uncontroverted medical opinion provides important evidence in 
support of the Veteran's claim.  In addition, a July 2008 VA 
social worker letter indicates that the Veteran is unable to 
secure or retain employment due to his PTSD.  In November 
2009, a VA psychiatrist who has treated the Veteran offered 
the same assessment as the VA social worker.  Moreover, VA 
treatment records dated from 2005 to 2009 also reveal 
significant treatment and symptoms for the Veteran's various 
service-connected lower extremity disorders.  By 2009, the 
Veteran was frequently ambulating with a cane.  There is also 
little evidence that any significant nonservice-connected 
disorders greatly impact his employability.  Furthermore, the 
Veteran's credible lay assertions regarding unemployability, 
his documented low GAF scores for PTSD, as well as his 
continuous individual and group therapy in his VA treatment 
records attest to the significance of his service-connected 
disorders on his employment and daily life.  The Board finds 
this evidence is entitled to significant probative value in 
support of a TDIU award, and outweighs any negative evidence 
of record.  In short, there is clear, credible, and probative 
medical and lay evidence in support of a TDIU in the present 
case.  

The Board realizes the significance of the Veteran's current 
advancing age (81) and some of his nonservice-connected 
disorders.  He has stated that he "retired" from work in 
1990.  There is no evidence from his employer or other 
contemporary evidence from 1990 that he retired due to his 
service-connected PTSD or his service-connected orthopedic 
disorders.  In addition, once again, his advancing age and 
nonservice-connected disorders cannot be considered for 
purposes of TDIU.  38 C.F.R. § 4.19.  Although there is some 
evidence suggesting the Veteran originally retired due to his 
advancing age, voluntary retirement does not necessarily show 
employability and should not be used as the only evidence of 
employability.  Careful consideration has been given here to 
distinguishing a worsened disability that would now cause 
unemployability from prior unemployment simply due to 
retirement.  Here, the available evidence has been evaluated 
as demonstrating that, regardless of the Veteran's earlier 
retirement, he would currently not be able to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. § 4.16(a).  In 
sum, the evidence of record clearly shows the Veteran's 
service-connected disabilities, standing alone, prevent him 
from securing employment.  38 C.F.R. § 4.16(a), 4.19.  See 
also Blackburn v. Brown, 4 Vet. App. 395, 398 (1993); Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

It will also be remembered that a person may be too disabled 
to engage in employment although he or she is up and about 
and fairly comfortable at home or upon limited activity, such 
as the Veteran in this case.  See 38 C.F.R. § 4.10.

In conclusion, the Board finds that this evidence supports a 
finding of TDIU.  38 C.F.R. § 4.3.  The Veteran has been 
determined to be unemployable by a VA psychiatrist, 
psychologist, and social worker due to his service-connected 
PTSD.  The Board is satisfied that the Veteran's service-
connected disabilities clearly prevent him from securing or 
following substantially gainful employment.  38 C.F.R. § 
4.16.  Accordingly, the appeal is granted.


ORDER

A higher 70 percent disability rating for PTSD is granted for 
the entire appeal period, subject to the laws and regulations 
governing the payment of VA compensation.  

A TDIU is granted, subject to the laws and regulations 
governing the payment of VA compensation.  




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


